PRICE, Presiding Judge.
The appellant was convicted of a violation <of Title 29, Section 98, Code of Alabama, 1940.
The state’s evidence tended to show that ■defendant, a clerk in a grocery store, sold .a pint of whiskey to an Alcoholic Beverage ■Control Enforcement Officer.
Under the case of Roden v. State, 3 Ala.App. 202, 58 So. 72, the solicitor’s argument to the jury must work a reversal of the judgment of conviction. The solicitor ■.shed tears in front of the jury and stated, “A kid could have got it — ” Objection to this statement was overruled. He stated further: “It could go uncontrolled in the hands of children and we can form our reasonable inference of the testimony.” Objection was overruled. The court attempted to instruct the jury on the subject of “inference from the evidence.”
No inference concerning children and the whiskey could be drawn from the evidence and we are of opinion the court’s instructions, instead of correcting the error, added to the injury.
Reversed and remanded.